Citation Nr: 1513774	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from September 1972 to April 1974 in the United States Army. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

A review of the Virtual VA paperless claims processing system reveals additional VA medical records and a copy of the hearing transcript.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the AOJ should make a specific request for possible, additional inpatient or "clinical" records from McDonald Army Hospital in Fort Eustis, Virginia, dated in January 1973, December 1973, or January 1974, allegedly showing treatment for a right leg injury.  In his original February 2012 claim, the Veteran indicated the injury occurred in January 1973.  The claims folder already contains service treatment records from McDonald Army Hospital dated in December 1973 and January 1974 showing treatment for left leg cellulitis from a thorn; however, the Veteran has contended that there are additional service treatment records that would reveal hospitalization for a week for a separate right leg injury with x-rays taken at that time.  See August 2014 hearing testimony at pages 4-5, 13.  The AOJ has already determined that such inpatient records did not exist for the time period from June 1973 to July 1973.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2014).  VA is required to obtain the Veteran's service treatment records or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In this vein, the records of inpatient or clinical treatment in service are sent to the National Personnel Records Center (NPRC) after one to two calendar years, but are kept in a separate file from the one containing other service treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  Thus, a specific request for clinical records for the months of January 1973, December 1973, and January 1974 must be made in this case to request records of inpatient or clinical treatment pertaining to a right leg injury.  

In addition, the AOJ should obtain and associate with the claims file any outstanding medical records, to include possible earlier records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, dated in 2010.  The Veteran has stated that he was treated for his right leg at this VAMC in 2010 with x-rays taken.  See August 2014 hearing testimony at pages 6-7.  These records may be relevant to his right leg claim on appeal.  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records.   

Moreover, the AOJ issued a July 2012 rating decision that denied service connection for a right hip disorder.  The Veteran later submitted an August 2012 statement in which he appears to have expressed disagreement with the denial of service connection for a right hip disorder.  To date, however, the AOJ has not issued a statement of the case (SOC) for this particular issue in response to what can be construed as a NOD with the July 2012 rating decision.  The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter notifying him that he can submit alternative sources of evidence to support his claim.  This letter should advise him that such alternate evidence includes VA military files, statements from service medical personnel, buddy certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom he was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

2.  The AOJ should contact the NPRC, RMC, or any other appropriate facility and attempt to obtain any additional inpatient or clinical records and x-rays from the McDonald Army Hospital in Fort Eustis, Virginia, dated in January 1973, December 1973, and January 1974, showing treatment for a right leg disorder.

All attempts to secure any additional inpatient or clinical service treatment records must be documented in the claims file.  If no inpatient or clinical records are available or further attempts to secure them would be futile, a response to the effect should be documented in the claims file.  

3.  The AOJ should request complete VA treatment records dated from 2008 to the present, to include earlier VA medical records from the VAMC in Oklahoma City, Oklahoma, for right leg treatment with x-rays dated in 2010.  These records should be obtained and associated with the claims file.  

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

4.  The AOJ should issue a statement of the case addressing the issue of entitlement to service connection for a right hip disorder.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent laws and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  

The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the statement of the case unless he perfects his appeal.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

